Per Curiam.

On June 6, 1960, defendant-appellee filed a petition to reconsider the petition for rehearing denied May 31, 1960. Our rule limits the time for rehearing {Matter of Estate of Campbell, 40 Haw. 640), and the right to file the petition for reconsideration is questionable. See Lane v. Fern, 20 Haw. 318-319; Matter of Davis, 15 Haw. 724. Cf. You Goo Ho v. Ing, 43 Haw. 416.
The petition for rehearing was a reargument of points already considered, and was denied because we were not convinced of any need for further consideration. Lane v. Fern, supra; Territory v. Clark, 20 Haw. 405, 406; Robinson v. Honolulu Rapid Transit & Land Co., 20 Haw. 466, 467; Lum v. Stevens, 42 Haw. 352; Territory v. Aquino, 43 Haw. 415.
Notwithstanding the questionable status of this petition under our rules, we have examined it and are of the opinion that it is without merit.
Petition denied.